Citation Nr: 0609827	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-00 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right knee 
disability, to include internal derangement and degenerative 
joint disease.

2.  Entitlement to service connection for degenerative joint 
disease of the hips, to include as secondary to right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied service connection for 
internal derangement of the right knee, status postoperative, 
and degenerative joint disease of the hips.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the RO in January 2006; a 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the veteran currently 
has a right knee disability that is due to any incident or 
event in military service, and degenerative joint disease of 
the right knee is not shown to have been manifested to a 
compensable degree within one year after separation from 
service.

2.  The competent and probative medical evidence 
preponderates against a finding that the veteran currently 
has degenerative joint disease of the hips that is due to any 
incident or event in military service or the result of a 
service-connected disability, and degenerative joint disease 
is not shown to have been manifested to a compensable degree 
within one year after separation from service.

CONCLUSIONS OF LAW

1.  A right knee disability, to include internal derangement 
and degenerative joint disease of the right knee, was not 
incurred in or aggravated by service, nor may degenerative 
joint disease of the right knee be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  

2.  Degenerative joint disease of the hips was not incurred 
in or aggravated by service and is not secondary to a 
service-connected disability, nor may degenerative joint 
disease of the hips be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

In May 2001, the RO sent the veteran letters informing him of 
the types of evidence needed to substantiate his claims as 
well as its duty to assist him in substantiating his claims 
under the VCAA.  In addition, the discussions in the November 
2002 Statement of the case (SOC) and June 2005 Supplemental 
Statement of the Case (SSOC) informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  

While the May 2001 letter did not explicitly ask the veteran 
to provide "any evidence in [his] possession that pertain[s] 
to his claim, see 38 C.F.R. § 3.159(b)(1), the November 2002 
SOC and June 2005 SSOC contain the complete text of 38 C.F.R. 
§ 3.159(b)(1), which contains such notice.  All the above 
notices must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, 19 
Vet. App. at 125.  Under these circumstances, the Board is 
satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  

Together, the May 2001, the November 2002 SOC, and the June 
2005 SSOC provided the veteran with a summary of the 
evidence, the applicable laws and regulations, a discussion 
of the facts of the case, and the basis of the denials.  VA 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, the service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical records 
regarding treatment for his disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran responded to the RO's 
communications with additional argument, thus curing (or 
rendering harmless) any previous omissions.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Accordingly, we find 
that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim for service connection is being 
denied, no rating or effective date will be assigned, and 
therefore any notice deficiencies are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  
A.  Right knee disability

The Board has carefully reviewed the evidence of record and 
finds that, although there is evidence showing the veteran 
currently has a right knee disability, the medical evidence 
does not show a nexus between the veteran's current diagnosis 
and his period of active military service.  In fact, the 
evidence of record does not contain any medical opinion 
relating the veteran's right knee disability to service.  

The veteran's DD Form 214 indicates that he served as a 
rifleman in the Republic of Vietnam from June 1967 to June 
1968, with several awards and decorations indicative of that 
tour of duty.

He has asserted that his right knee disability was caused by 
a helicopter crash in Vietnam in June 1968.  At his January 
2006 Travel Board hearing, the veteran testified that he was 
thrown from the helicopter before it hit the ground and that 
he hurt his left side and experienced pain in his left lower 
back.  He testified that, after the crash, he was treated at 
a field hospital for about a week but he could not recall the 
identity of the unit with which the field hospital was 
associated.  He said he could not remember what treatment he 
was given at the field hospital, but testified he was there 
to rest his back, and was given pills and possibly shots.  He 
also testified that he did not seek treatment for the 
residuals of his fall again until after service, sometime in 
the 1970s.  

The service medical records show that, at the veteran's pre-
induction examination in November 1966, and his separation 
examination in October 1969, his lower extremities were 
reported  to be normal, and he denied having any bone, joint, 
or other deformity.  The service medical records contain no 
complaints, treatment, or findings related to a right knee 
injury or disability.

The first time the veteran is shown to have right knee 
problems is in an October 1974 VA treatment record.  At that 
time, he complained of pain in his right knee that had 
persisted for four months, and reported that he had fallen on 
his knee about 10 to 12 years before.  VA treatment records 
dated from October 1974 to May 2003 reflect treatment for 
complaints of right knee pain.  The records also reflect 
that, sometime between 1976 and 1978, the veteran underwent a 
right meniscectomy.  Thereafter, he received intermittent 
treatment for right knee pain.  The VA treatment records do 
not contain complaints from the veteran or a medical opinion 
relating the veteran's right knee problems to military 
service.

As noted, the veteran's service medical records do not show 
any complaints, treatment, or findings related to a right 
knee disability.  The Board does recognize the veteran has 
asserted that his current right knee disability is related to 
his in-service injury.  However, there are no contemporaneous 
medical records which support the veteran's contentions.  The 
Board notes the veteran has testified that he received 
treatment after the in-service injury at a field hospital; 
however, he is unable to provide identifying information for 
that field facility in order for VA to attempt to locate 
records of that treatment.  In addition, the Board must note 
that the veteran testified he injured his left side and 
experienced pain in the lower left side of his back, as 
opposed to injuring his right side or knee, which is where 
his current disability is located.  

Based on the foregoing, the Board finds that, although there 
is evidence showing the veteran currently has a right knee 
disability, no medical professional has ever related the 
veteran's current right knee disability to disease or injury 
incurred during service.  The only evidence of record that 
links the veteran's service and current right knee disability 
is the veteran's own statements.  The Board does not doubt 
the veteran incurred an injury due to the helicopter crash 
during his service in Vietnam, nor do we doubt that he 
sincerely believes his right knee disability had its 
inception in service.  However, there is no indication that 
he has the requisite knowledge of medical principles which 
would permit him to render an opinion regarding matters 
involving medical diagnosis or medical etiology.  See 
Espiritu, supra.  

Furthermore, the veteran has not submitted or identified 
medical records which reflect complaints or treatment related 
to a right knee disability prior to October 1974, which is 
about five years after he was separated from service.  Thus, 
although we have no reason to doubt his veracity as to the 
injury he suffered in Vietnam, the question of causation of 
present disability turns, in part, upon whether the in-
service injury continued into, or caused, a post-service 
disability.  The gap of years in the record militates against 
a finding that his in-service injury caused a chronic 
disorder, and also rebuts any assertion of continuity of 
symptomatology since separation from service.  See 38 C.F.R. 
§ 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that 
service inccurrence may be rebutted by the absence of medical 
treatment for the claimed condition for years after service).  

Therefore, with no competent and probative medical evidence 
indicating that the veteran's current right knee disability 
is causally related to his period of active military service, 
the claim for service connection must be denied.  See 
Hickson, supra.

The Board notes that a November 2001 VA X-ray revealed 
osteoarthritis in the right knee, which is a one of the 
chronic diseases for which presumptive service connection can 
be granted under 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  
However, in order for presumptive service connection to 
apply, as noted above, the arthritis must be diagnosed within 
one year after the date of the veteran's separation from 
service.  See 38 C.F.R. § 3.307(a).  Here, the Board notes 
the veteran's arthritis diagnosis was rendered more than 30 
years after he was discharged from service.  Therefore, 
service connection on a presumptive basis is not warranted in 
this case.  

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against the veteran's 
claim for service connection for a right knee disability, and 
the benefit-of-the-doubt doctrine is not for application.  
See Gilbert, 1 Vet. App. at 55.

B.  Degenerative joint disease of the hips

The veteran has also asserted that his current degenerative 
joint disease of the hips is causally related to his in-
service injury in Vietnam.  

After carefully reviewing the evidence of record, the Board 
finds that, while it appears that the veteran has a current 
hip disability, there is no competent and probative medical 
evidence indicating that his degenerative joint disease of 
the hips is causally related to service.  

The service medical records show that, at the veteran's 
separation examination in October 1969, he had no 
musculoskeletal defects, and he denied having arthritis or 
any bone, joint, or other deformity.  The service medical 
records contain no complaints, treatment, or findings related 
to a hip injury or disability.  

The first indication in the record of a hip problem is in a 
November 1978 VA treatment record which reflects that the 
veteran complained of low back pain which radiated to his 
hips.  In July 1986, he complained of back pain which had 
been radiating from his right hip to his legs for one month.  
A December 1999 VA treatment record notes the veteran had 
possible osteoarthritis of the left hip, and treatment 
records dated from June 2000 to June 2001 note the veteran 
had severe degenerative joint disease of the left hip and 
mild degenerative joint disease of the right hip, but those 
findings are not substantiated by X-ray findings.  The first 
time the veteran is shown to have osteoarthritis of the hips, 
as verified by X-rays, is in November 2001.  

As noted, the veteran's service medical records contain no 
complaints, treatment, or findings related to a hip problem, 
and the evidence reflecting treatment since the veteran's 
discharge from service does not contain a medical opinion 
relating his current hip disability to service.  The only 
evidence of record which links the veteran's service and 
current low back disability is the veteran's own statements.  
However, as noted above, there is no indication that he has 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnosis or medical etiology.  See Espiritu, supra.  

With no competent and probative medical evidence indicating 
that the veteran's hip disability is causally related to his 
period of active military service, the claim for service 
connection must be denied.  See Hickson, supra.

As noted above, the veteran was diagnosed with degenerative 
joint disease of the hips as early as June 2000.  However, in 
order for presumptive service connection to apply, the 
arthritis must be diagnosed within one year from the date of 
the veteran's separation from service.  See 38 C.F.R. 
§ 3.307(a).  In this case, the veteran's arthritis diagnosis 
was rendered more than 30 years after he was separated from 
service.  Therefore, service connection on a presumptive 
basis is not warranted in this case.  

The Board also notes that, at the January 2006 Travel Board 
hearing, the veteran's representative contended on his behalf 
that service connection for degenerative joint disease of the 
hips as secondary to a right knee disability was warranted in 
this case.  Service connection on a secondary basis is 
warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  As shown above, 
entitlement to service connection for a right knee disability 
has been denied, and therefore service connection for a hip 
disability as secondary to a right knee disability is not 
warranted in this case.

In this context, the Board also notes that an August 2002 X-
ray of the veteran's lumbosacral spine, which revealed 
degenerative joint disease of the spine, notes the veteran 
was in a helicopter crash in Vietnam in 1968 that caused an 
injury to his back.  Although there is evidence showing the 
veteran complained of low back pain that radiated to his 
hips, the August 2002 X-ray does not reveal that the 
veteran's low back disorder caused an associated hip 
disability.  In fact, no medical evidence of record relates 
the veteran's in-service injury and subsequent low back 
disorder to his current hip disability.  In addition, 
entitlement to service connection for degenerative joint 
disease of the spine was denied in an August 2003 rating 
decision; therefore, service connection for degenerative 
joint disease of the hips as secondary to degenerative joint 
disease of the spine is not warranted in this case.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for degenerative joint disease of the hips, and 
the benefit-of-the-doubt doctrine is not for application.  
See Gilbert, 1 Vet. App. at 55.




ORDER

Entitlement to service connection for right knee disability, 
to include internal derangement and degenerative joint 
disease, is denied.

Entitlement to service connection for degenerative joint 
disease of the hips, to include as secondary to right knee 
disability, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


